PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/363,882
Filing Date: 29 Nov 2016
Appellant(s): Multisorb Technologies, Inc.



__________________
S. Peter Konzel
For Appellant


EXAMINER’S ANSWER  





This is in response to the appeal brief filed 07/25/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5, 7, 9-13, 15, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (U.S. 2004/0029467) in view of Halahmi et al. (U.S. 2008/0214699) in view of Masuda et al. (U.S. 2014/0291178) in view of Solovyov (U.S. 2007/0020456), in view of Brule et al. (WO 2014/001675, see English language equivalent U.S. 2015/0147551), in view of Majumdar et al. (U.S. 2003/0100656), with evidence from Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, Melt Index Mysteries NPL document, PEBAX grades NPL document, PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL document.
Regarding claims 1-5, 7, 9-13, 15, 17, 18, Lacroix teaches a breathable (though still non-porous because no through holes, see the definition of “nonporous” in [0025] of the present PGPub) film composition that includes an ethylene methyl acrylate (as in Applicant’s elected species for all the continuous phases, [0032]-[0037]) at 40-80% of the composition ([0024]) and a polyether block polyamide copolymer (as in Applicant’s elected species for all the discrete phases, [0086]) at 18-50% ([0027]).  The polyether/polyamide block copolymer is inherently water insoluble because it is the same material that provides this property in the present application.  Likewise, the majority amount of the ethylene methacrylate compared to the lesser amount of the polyether/polyamide (PE/PA) block copolymer will inherently result in the EMA forming a continuous phase and the PE/PA copolymer forming a discrete phase because these are the same materials and amounts that produce the continuous and discrete phases in the present application.  
All of the above polymers are disclosed as being melt processable (as in claims 5 and 13) and suitable for lamination/extrusion bonding with other layers via melting to form a multilayer laminate/film ([0138]-[0139]) as in claim 15.  The melt bonding techniques disclosed in [0139] are as in claim 7 and Applicant’s elected species.  
In addition to Lacroix teaching amounts of EMA and PE/PA polymer that will inherently result in a continuous and discrete phase arrangement as claimed, Halahmi is also directed to blends of ethylene acrylic esters (like ethylene methyl acrylate) ([0067] and [0069] suggesting Lotryl by Arkem which is an ethylene methyl acrylate copolymer based on the Lotryl NPL evidentiary document) and block copolymers of polyester and polyamide ([0022]) and teaches that such types of polymers form continuous and disperse phases with each other, and with the polymer present in the larger amount forming the continuous phase and the polymer in the minor amount forming the discrete phase (confirming the inherency argument above) ([0003], [0016], [0066], [0075], [0079]).  Halahmi also discloses that such continuous/discrete phase blends of ethylene acrylic ester copolymers and PE/PA result in improved elongation, toughness, strength, surface quality, gloss and chemical resistance ([0070]).  Thus, (in addition to the continuous and discrete phases being inherently taught in Lacroix) it would have been obvious to have explicitly formed a continuous ethylene acrylic ester copolymer phase and discrete PE/PA phase blend as taught by Halahmi in the composition of Lacroix in order to improve the elongation, toughness, strength, surface quality, gloss and chemical resistance of the composition.  
Modified Lacroix does not disclose an oxygen absorber or the claimed second and third layers (though a multilayer laminate is disclosed generally as explained above).  However, Masuda is also directed to breathable (i.e., air permeable, though still non-porous because no through holes, see the definition in [0025] of the present PGPub) films ([0109]) with the breathable layers being formed from a combination of resins, like polyolefin (ethylene methyl acrylate), polyester, polyamide ([0080]-[0081]) and teaches that a functional packaging laminate may be formed having a three layers structure of b/a/b layers with the a layer including an oxygen absorber and the b layers including the same permeable (breathable) thermoplastic resin as the a layer ([0109], [0113]).  Masuda also teaches that the oxygen absorber may be a transition metal (e.g., iron, which is inherently “water activated” because water inherently facilitates the oxidation, i.e., rusting, of iron which causes it to absorb oxygen) ([0047]-[0049]).  In addition to iron metal being inherently “moisture activated,” Masuda also teaches that the oxygen absorber is capable of functioning even in “low humidity” environments (whereas other oxygen absorbers require high humidity) ([0001], [0098]) such that moisture (even low levels) improves (i.e., activates) the oxygen absorber.  Masuda also teaches that the packaging may be used with relatively high humidity to provide oxygen absorber functionality ([0098]-[0100]).  Also, Masuda teaches similar lamination methods to Lacroix ([0143]).  Masuda teaches that the amount of oxygen absorber may be 1-80wt% of the resin ([0078]).  Masuda also teaches that a plasticizer, silica gel, and/or a dispersant for the oxygen absorber may be used with the oxygen absorber, as in claim 17 ([0138], [0139], [0088]).
Thus, it would have been obvious to have included the oxygen absorber of Masuda (at the above amount with the above additives) in the composition of modified Lacroix to provide oxygen absorbing qualities and also to have used the three layer arrangement (i.e., sandwiching the inner oxygen absorbing layer between two layers of the same resin composition) from Masuda with the film of modified Lacroix because Masuda teaches that doing so provides a hermetically sealable packaging film (as in claim 15) that is suitable for packaging articles that benefit from low oxygen environments.  In such a b/a/b layer arrangement, the resin in each layer would include a continuous ethylene methyl acrylate phase and a discrete PE/PA phase and the “a” layer would include the oxygen absorber and be the claimed first layer and the two b layers would be the claimed second and third layers (this would result in the elected species of continuous ethylene methyl acrylate and discrete PE/PA phases being used in all three layers as in claims 1, 3, 4, 9, 10, and 11).  As explained above, Lacroix teaches forming the laminate via melt bonding, which would result in all three layers being bonded to each other as in claims 1 and 2.  
In addition to the oxygen absorber of modified Lacroix being inherently moisture activated, Solovyov also teaches oxygen absorbers that are explicitly activated by water and comprise transition metals (e.g., iron) combined with electrolytes and/or halides (as in claim 12) to provide improve oxygen absorption (allow for lower concentrations) ([0014], [0018]).  Thus, it would have been obvious to have included the oxygen absorbers of Solovyov in the composition of modified Lacroix in order to improve oxygen absorbing performance and/or reduce the total amount of oxygen absorber being used.
Modified Lacroix teaches all of the above subject matter, but does not disclose the claimed volume fraction relationship.  However, Brule is also directed to a breathable film based on a combination of ethylene methyl acrylate and polyether/polyamine block copolymers (see abstract, [0015], [0062]-[0066], [0177]) and teaches that Lotryl 28MA07 ([0179]) is a suitable and commercially available ethylene methyl acrylate copolymer for such use and can provide good durability and breathability ([0030]).  Thus, it would have been obvious to have used the Lotryl copolymer from Brule as the ethylene methyl acrylate copolymer called for in modified Lacroix because Brule teaches it is suitable for the same use and also is a commercially available (i.e., easier to obtain than custom synthesis) example of the ethylene methyl acrylate and also because the resulting film has improved durability and breathability.
Additionally, Majumdar is also directed to a breathable film based on a combination of polyether polyamide block copolymers with ethylene acrylate copolymers (see abstract, [0034], [0064]) and teaches that PEBAX MV 1074 ([0084]) is a suitable and commercially available polyether polyamide block copolymer for such use and provides improved water resistance and breathability ([0008]).  Thus, it would have been obvious to have used the PEBAX copolymer from Majumdar as the polyether polyamide copolymer already called for in modified Lacroix because Majumdar teaches it is suitable for the same use and also is a commercially available (i.e., easier to obtain than custom synthesis) example of the polyether polyamide copolymer and also because the resulting film has improved water resistance and breathability.
As evidenced by the Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, and Melt Index Mysteries NPL document evidentiary references, the Lotryl 28MA07 in modified Lacroix (via Brule) is substantially the same as the Lotryl 20MA08 used in the present examples, especially in terms of density and melt index (which the Melt Index Mysteries NPL document shows to be inversely proportional to melt viscosity, such that two polymers having the same melt index should have the same melt viscosity).  Therefore, the Lotryl 28MA07 in modified Lacroix has substantially the same density and melt viscosity as the Lotryl 20MA08 used in the present examples (based on the evidentiary references).
Furthermore, the PEBAX MV 1074 in modified Lacroix (from Majumdar) can only correspond to three possible PEBAX 1074 copolymers based on the PEBAX Grades evidentiary reference (i.e., 1074 SA 01, 1074 SA 01 MED, and 1074 SP 01) with all three grades having substantially the same density and melt properties (e.g., MP and Tg) based on the (PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL documents).  PEBAX 1074 SA 01 is the same material used in the present examples.  Therefore, it would have been obvious to have used this particular grade of PEBAX 1074 from amongst the three grades of PEBAX 1074 based on the suggestion in modified Lacroix via Majumdar and based on the extremely small number of possible PEBAX 1074 options.  Furthermore, even if one of the other two grades was selected, the evidentiary references show that all the grades have substantially the same density and melt properties (i.e., melt viscosity) as compared to the material used in the present example.
Based on the above, modified Lacroix teaches EMA and PE/PA copolymers that are substantially the same commercial products used in the present examples and also teaches overlapping weight percentages of these ingredients that overlap the weight percentages used in the present examples to achieve the claimed volume fraction property.  Therefore, modified Lacroix teaches compositions that inherently have the same volume fraction relationship as in the present examples (i.e., within the claimed range).  In terms of the overlapping weight percentages, Lacroix teaches 40-80% of the ethylene methyl acrylate copolymer, 18-50% of the PE/PA copolymer as well as 1-40% of LDPE (see [0018], and [0056]) compared to the present examples which include, by weight, 7.5-50 % of Lotryl 20MA08 as ethylene methyl acrylate, 7.5-50% of PEBAX MV 1074 SA as PE/PA copolymer and the remainder being LDPE.  As explained above, the materials in modified Lacroix have the same density as the materials in the present examples and therefore have the same relationship between amount in weight and amount in volume and also have substantially the same melt properties and therefore would also have the same melt viscosity properties as the materials in the present examples (such that the overall volume relationship as claimed would be satisfied inherently).
The above amount of 40-80% of the ethylene methyl acrylate copolymer and 18-50% of the PE/PA copolymer overlap the claimed range for the continuous polymer phase and first water insoluble resin of claim 18, respectively.  Furthermore, as explained above, the amount of oxygen absorber overlaps the range of claim 18 via Masuda in modified Lacroix (1-80wt% of the resin [0078]).  In terms of the dispersant of claim 18, Masuda in modified Lacroix also teaches a dispersant for the oxygen absorber (as explained above) and while an amount is not explicitly disclosed, given that the dispersant is used to improve dispersability of the oxygen absorber, the amount is an art-recognized result effective variable that would have been obvious to adjust to within the range of claim 18 in order to optimize the dispersability of the oxygen absorber in the resin.
Modified Lacroix does not disclose the claimed water vapor permeability of claim 1, however, as explained above, the first and second layers of modified Lacroix are taught as being substantially the same as those in the present application, in terms of the type and amount of continuous polymer, insoluble polymer and oxygen absorber in each layer and therefore modified Lacroix teaches compositions that inherently result in the claimed properties the same way that the same materials and the same amounts result in the claimed properties when used in the present specification.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (U.S. 2004/0029467) in view of Halahmi et al. (U.S. 2008/0214699) in view of Masuda et al. (U.S. 2014/0291178) in view of Solovyov (U.S. 2007/0020456), in view of Brule et al. (WO 2014/001675, see English language equivalent U.S. 2015/0147551), in view of Majumdar et al. (U.S. 2003/0100656), with evidence from Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, Melt Index Mysteries NPL document, PEBAX grades NPL document, PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL document, as applied to claim 1 above, and further in view of Mentink et al. (U.S. 2011/0195148).
Regarding claim 14, modified Lacroix discloses all of the above subject matter but does not disclose plasticizers.  However, Masuda does disclose that generic plasticizers may be included into the oxygen absorbing laminate in order to provide plasticity ([0138]).  Thus, it would have been obvious to have included plasticizers in general in modified Lacroix as taught by Masuda in order to impart plasticity.  The particular claimed plasticizers are not taught.  However, Mentink is also directed to thermoplastic polymer compositions comprising methacrylates and polyamide/polyester block copolymers ([0099]-[0100]) and teaches that triacetin (as in claim 14) is a suitable example of a plasticizer that may be incorporated with these resins to provide plasticity ([0110]-[0113]).  Thus, it would have been obvious to have used triacetin in the thermoplastic composition of modified Lacroix because Mentink teaches that it provides plasticity as sought by modified Lacroix (via Masuda).
(2) Response to Argument
As an initial matter, the Examiner notes that paragraph 20 on page 11 of the Non-final Office action of 04/21/21 was inadvertently omitted when copying the rejection into the Final Office action of 10/25/22.  As noted in the Response to Amendment section of the Final Office Action, the previous rejections (from the Non-final Office action of 04/21/21) were being maintained without any modification and therefore the previous grounds of rejection, including paragraph 20, were implicitly being relied upon in the final rejection, and thus the paragraph has been included in the restatement of rejection above (paragraph 18 on page 9 above) to correct this inadvertent omission.  It is further noted that Appellant clearly is aware that the omitted paragraph was part of the final rejection because the Appeal Brief states “the Office asserts that LaCroix inherently teaches Appellant's claimed permeability range” (page 11 of the Appeal brief), and this inherency part of the rejection is from the omitted paragraph discussed above.
Regarding Appellant’s arguments, Appellant begins by arguing that LaCroix is limited to breathable films used in garments.  This is not true and LaCroix is clearly directed to a generic breathable film (not limited to any particular use and not limited to garments).  

    PNG
    media_image2.png
    118
    501
    media_image2.png
    Greyscale

Claim 1 of LaCroix is also directed to “a breathable film” without any requirement that the film be used in a garment.  Appellant also has clearly acknowledged that LaCroix is not limited to garments (see below, from page 12 of the Appeal Brief) and yet seems to ignore this fact for most of the remarks that are heavily dependent on this supposed “garment requirement” in LaCroix.

    PNG
    media_image3.png
    88
    1134
    media_image3.png
    Greyscale

Appellant relies on the “garment” argument in order to imply that LaCroix teaches a different kind of breathability than the breathability of the pending claims and/or the secondary references.  That is, Appellant argues that a breathable “garment” film implicitly has additional requirements based on perspiration.  However, even if LaCroix was limited to garment films (which is not true) there is no evidence to support Appellant’s characterization of the implied perspiration-based breathability for a garment film.  LaCroix does not require the use as a garment film and does not provide any additional limitations on the film if it is used as a garment.  These additional requirements for a breathable garment film come only from Appellant and are not supported by evidence.
Appellant also argues that LaCroix teaches away from moisture uptake, presumably to make the claimed use of water activated oxygen absorber (taught by Masuda) seem non-obvious in LaCroix.  However, as previously noted by the Examiner in prosecution, LaCroix clearly allows for moisture uptake and describes “low moisture uptake” as a quality of the film (see [0003] of LaCroix, cited by Appellant).  There is no evidence or indication in LaCroix (or even any speculation provided by Appellant) regarding what particular amount of moisture qualifies as “low” moisture uptake and therefore there is no basis to conclude that the “low moisture uptake” in LaCroix precludes the moisture uptake of the secondary references (implicitly the “water activated” part of the water activate oxygen absorber according to Appellant).
LaCroix also discloses in the above citation that the low moisture uptake is such that the moisture uptake does not cause the film to swell.  However, there is no indication in LaCroix or any of the secondary references (or in Appellant’s remarks) that water activated oxygen absorber from the secondary references would cause any measurable swelling of the overall film.  It is also noted that “moisture uptake” is not the same property as the water vapor permeability recited in the present claims.
Appellant also argues that LaCroix teaches a water vapor permeability property that is far outside of the claimed range.  It is noted that the values cited from LaCroix (which are preferred anyway, see below) are provided with units of g/(m2 · 24h) whereas the units in the present claims are  (g * mm)/(m2 · 24h).  Thus, there appears to be some implied unit conversion in Appellant’s argument that has not been addressed by Appellant.  Although the particular conversion calculation being used by Appellant is unclear to the Examiner, it appears (based on [0035] of Appellant’s PGPub) that Appellant is assuming a film thickness (in mm) from LaCroix in order perform this conversion.  
As indicated above, the permeability cited from LaCroix by Appellant is: “may reach 10,000 g/(m2 · 24h)” ([0138]), which is clearly not a required aspect of the invention of LaCroix and actually seems to imply that lower permeability values are also within the scope of the invention.  If Appellant is also assuming a thickness value from LaCroix in order to do the unit conversion discussed above, it is further noted that LaCroix does not require any particular thickness to the film.  Thus, it appears that Appellant is basing their argument on selecting from two preferred aspects of LaCroix and combining those aspects to argue LaCroix is far outside of the claimed range.  In addition to all of the above, it is further noted that Appellant’s claimed permeability (in (g * mm)/(m2 · 24h)) is measured at particular temperature and humidity values (5 or 23 degrees Celsius and 90% humidity) in claim 1 and there is no evidence to indicate that LaCroix’s preferred permeability is measured under these same conditions.  Based on the above, the calculated permeability value from LaCroix as calculated by Appellant appears to be, at best, a preferred aspect of LaCroix and therefore cannot teach away from the claimed values.
Appellant then argues that LaCroix does not teach a film that inherently has the claimed water vapor permeability property.  However, this is merely improper piecemeal analysis and the inherency of this claimed property was never based on LaCroix alone but instead was based on the combination of LaCroix with the secondary references.  As stated in the rejection, the combination of references teaches a film structure and film composition the overlaps the films in the present specification that are indicated as achieving the claimed permeability properties.  The combination of references include teachings towards tradenamed polymers that are substantially the same as those used in the present examples (see below, emphasis added).
As evidenced by the Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, and Melt Index Mysteries NPL document evidentiary references, the Lotryl 28MA07 in modified Lacroix (via Brule) is substantially the same as the Lotryl 20MA08 used in the present examples, especially in terms of density and melt index (which the Melt Index Mysteries NPL document shows to be inversely proportional to melt viscosity, such that two polymers having the same melt index should have the same melt viscosity).  Therefore, the Lotryl 28MA07 in modified Lacroix has substantially the same density and melt viscosity as the Lotryl 20MA08 used in the present examples (based on the evidentiary references).
Furthermore, the PEBAX MV 1074 in modified Lacroix (from Majumdar) can only correspond to three possible PEBAX 1074 copolymers based on the PEBAX Grades evidentiary reference (i.e., 1074 SA 01, 1074 SA 01 MED, and 1074 SP 01) with all three grades having substantially the same density and melt properties (e.g., MP and Tg) based on the (PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL documents).  PEBAX 1074 SA 01 is the same material used in the present examples.  Therefore, it would have been obvious to have used this particular grade of PEBAX 1074 from amongst the three grades of PEBAX 1074 based on the suggestion in modified Lacroix via Majumdar and based on the extremely small number of possible PEBAX 1074 options.  Furthermore, even if one of the other two grades was selected, the evidentiary references show that all the grades have substantially the same density and melt properties (i.e., melt viscosity) as compared to the material used in the present example.
Lacroix teaches 40-80% of the ethylene methyl acrylate copolymer [the Lotryl resin discussed above], 18-50% of the PE/PA copolymer [the PEBAX resin discussed above] as well as 1-40% of LDPE (see [0018], and [0056]) compared to the present examples which include, by weight, 7.5-50 % of Lotryl 20MA08 as ethylene methyl acrylate, 7.5-50% of PEBAX MV 1074 SA as PE/PA copolymer and the remainder being LDPE.  As explained above, the materials in modified Lacroix have the same density as the materials in the present examples and therefore have the same relationship between amount in weight and amount in volume and also have substantially the same melt properties and therefore would also have the same melt viscosity properties as the materials in the present examples (such that the overall volume relationship as claimed would be satisfied inherently).
The above amount of 40-80% of the ethylene methyl acrylate copolymer and 18-50% of the PE/PA copolymer overlap the claimed range for the continuous polymer phase and first water insoluble resin of claim 18, respectively.  Furthermore, as explained above, the amount of oxygen absorber overlaps the range of claim 18 via Masuda in modified Lacroix (1-80wt% of the resin [0078]).  
…
Modified Lacroix does not disclose the claimed water vapor permeability of claim 1, however, as explained above, the first and second layers of modified Lacroix are taught as being substantially the same as those in the present application, in terms of the type and amount of continuous polymer, insoluble polymer and oxygen absorber in each layer and therefore modified Lacroix teaches compositions that inherently result in the claimed properties the same way that the same materials and the same amounts result in the claimed properties when used in the present specification.

As indicated above, the rejection explains in detail how the film of the combined references overlaps the film in the present application.  Appellant has never explained how the film taught by the combined references, with the materials and amounts explained above, would fail to inherently have the claimed properties, and instead only argues that LaCroix teaches other embodiments (besides those discussed above) that would not necessarily have the claimed properties.  It is further noted that the water vapor permeability property as claimed is a “material property” that does not depend on the size, thickness or shape of the material ([0035] of the present PGPub).  Thus, as explained above, the combined references clearly teach a film that is substantially the same compositionally as the films in the present application and therefore will inherently/necessarily have the same properties.
Appellant then argues that LaCroix teaches away from the present invention, would be rendered useless for their intended purpose, and/or would be contrary to the principles of operation of LaCroix.  Each of these arguments appears to be based on the “garment” argument, “low” moisture uptake argument, and/or preferred water vapor permeability calculation from Appellant and therefore these arguments are not persuasive for the reasons explained above.
Appellant then argues that although LaCroix is not limited to garments, it is still directed to much higher breathability/water vapor transmission properties that are supposedly a requirement for clothing.  As explained above, LaCroix is not limited to garments, there is no implied breathability for films used in garments, and the water vapor transmission property calculated by Appellant appears to be based on multiple different preferred aspects of LaCroix.  This argument is therefore not persuasive for the same reasons set forth above.
Appellant then argues that the modifications from the secondary references would be contrary to the principle of operation of LaCroix, but again this appears to be based on the “garment” argument from Appellant and is therefore not persuasive.  The secondary references are all related and analogous to LaCroix because they are all directed to breathable films (as in the present claims).  There is also no hindsight reconstruction in the rejection above and Appellant is simply overlooking the motivations provided by the combined references to arrive at the claimed subject matter.
Appellant does not provide any substantive arguments against the Halahmi reference, which is cited merely to show that the ratios of polymer already taught by LaCroix would indeed form continuous and discrete phases (i.e., confirms this inherent aspect of LaCroix)
Appellant argues against using an oxygen absorber from Masuda in LaCroix because Masuda is supposedly non-analogous to LaCroix based on LaCroix being supposedly limited to garments and based on LaCroix supposedly teaching away from using the film around water vapor.  However, as explained above, LaCroix is not limited to garments and does not teach away from contact with moisture.  Instead, LaCroix is directed to a generic breathable film, like the breathable film in Masuda, and suggests low moisture uptake (with no indication at all that the “low” moisture uptake precludes the teachings of Masuda).  The teaching away argument and no expectation of success argument from Appellant are also dependent on the above garment/moisture arguments from Appellant which are not persuasive as explained above.
Appellant does not provide any substantive arguments against the Solvyov reference, which is cited merely to show that the oxygen absorbers already taught by Masuda would indeed be water activated (i.e., confirms this inherent aspect of Masuda in modified LaCroix).
Appellant does not provide any substantive arguments against the Brule and Majumdar  references, which are cited to show that the particular tradenamed resins used by Appellant were obvious to use in breathable films for the same type of resins already generally called for by LaCroix in order to provide benefits taught by these secondary references.  The NPL documents were merely evidentiary reference for the properties of these resins.
Appellant does not provide any substantive arguments against the Mentink reference, which is cited to show that the claimed plasticizers were obvious to use in the breathable film of modified LaCroix in order to provide the desired plasticity.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL B NELSON/Primary Examiner, Art Unit 1787  
                                                                                                                                                                                                      Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.